835 F.2d 871
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.TRIANGLE PACIFIC CORP., Appellant,v.S.C. JOHNSON & SON, INC., Appellee.
No. 87-1322.
United States Court of Appeals, Federal Circuit.
Nov. 20, 1987.

Before RICH and DAVIS, Circuit Judges, and NICHOLS, Senior Circuit Judge.

PER CURIAM
DECISION

1
This appeal is from the January 30, 1987, decision of the United States Patent and Trademark Office Trademark Trial and Appeal Board (board) sustaining the opposition of S.C. Johnson & Son, Inc.  (Johnson), to the registration of LITE 'N BRITE on the Principal Register as a trademark for floor wax, application serial No. 416,076 filed March 7, 1983.  We affirm.

OPINION

2
Johnson opposed on the basis of its registered trademark BRITE for floor wax, registration No. 692,621 granted February 9, 1960, renewed in 1980, opposition being predicated on Sec. 2(d) of the Trademark Act, 15 USC 1052(d), on the ground of likelihood of confusion.  After full consideration of the facts of record and the arguments of the parties, we agree with the board opinion that there would be likelihood of confusion within the meaning of Sec. 2(d).  In contemplation of law, the goods must be considered identical since they are identically described in the application and in Johnson's registration.  Since appellant's mark totally includes Johnson's, we think that the difference is insufficient to preclude a reasonable possibility that the products of the parties would be thought by prospective purchasers to have the same source.